Per Curiam.
This is an appeal from a judgment convicting the de*110fendant of tbe crime of keeping and maintaining a common nuisance-in the county of Ward, between the 1st day of January, 1910, and the 24th day of July, 1911; and from an order denying defendant’s motion for a new trial. Numerous errors are assigned as a basis for a reversal. The state appears and admits reversible error by the trial court, in improperly restricting the cross-examination of two witnesses. Cross-examination of these witnesses was not permitted to show hostility toward the. defendant or their state of mind regarding him. This, class of cross-examination has been repeatedly held proper in this state,, and we think the assignment of the appellant on this point is sustained thereby. See State v. Hakon, 21 N. D. 133, 129 N. W. 234 ; State v. Hazlett, 14 N. D. 490, 105 N. W. 617 ; State v. Malmberg, 14 N. D. 523, 105 N. W. 614 ; State v. Kent (State v. Pancoast) 5 N. D. 516, 35 L.R.A. 518, 67 N. W. 753.
The judgment and order of the County Court of Ward County are reversed.